Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the application No. 17/357,233 filed on June 24, 2021.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
4.	Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Specification
5.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The suggested title of the invention recited as “QUANTUM DEVICE INCLUDING SHIELD PART AND METHOD OF MANUFACTURING THE SAME”.

Claim Objections
6.	Claims 4, 6, 7, 10 are objected to because of the following informalities:
The following quoted claims to be recited as follows to make clarifications and avoid indefiniteness due to lack of antecedent basis and/or proper alignment of the claim limitations. Therefore, the examiner suggests the following amendments as underlined/crossed out:
Claim 4. (As amended) The quantum device according to Claim 1, wherein the shield part is connected to a ground.
Claim 6. (As amended) The quantum device according to Claim 5, wherein the shield part includes a wave-shaped side part provided along the outer periphery of the quantum chip. 
Claim 7. (As amended) The quantum device according to Claim 5, wherein the shield part includes a corner part having a round shape or a chamfered shape, or having a width larger than that of a side part provided along the outer periphery of the quantum chip.
Claim 10. (As amended) A method of manufacturing a quantum device, the method comprising:
providing a shield part so as to surround a quantum circuit region of an interposer and a quantum chip; and
arranging the quantum chip on the interposer via the shield part.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 1-5, 8, 10 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being anticipated by Elsherbini et al. (US 2019/0044047 A1).
Regarding independent claim 1, Elsherbini et al. teaches a quantum device (300, Fig. 3) comprising:
an interposer (314 called package substrate, para [0061]);
a quantum chip (304, para [0061]) mounted on the interposer (314); and
a shield part (320, para [0077] functions as an electromagnetic shield) provided so as to surround a quantum circuit region (see the annotated figure below) of the interposer (314) and the quantum chip (304).

    PNG
    media_image1.png
    477
    692
    media_image1.png
    Greyscale


Regarding claim 2, Elsherbini et al. teaches wherein (300, Fig. 3), further comprising a connection part (312) that is provided in the quantum circuit region (see figure in claim 1) and electrically connects the interposer (314) to the quantum chip (304).
Regarding claim 3, Elsherbini et al. teaches wherein (300, Fig. 3), the shield part (320) and the connection part (312) are at least partially formed of a superconducting material (para [0060], also see para [0073] wherein 312 made of indium which is the same material as the applicant stated in the original spec, as the superconducting material).
Regarding claim 4, Elsherbini et al. teaches wherein (300, Fig. 3), the shield part (320) is connected to the ground (grounded through 312, para [0062]).
Regarding claim 5, Elsherbini et al. teaches wherein (300, Fig. 3), the shield part (320) is provided along an outer periphery (lateral side of 304) of the quantum chip (304).
Regarding claim 8, Elsherbini et al. teaches wherein (300, Fig. 3), the shield part (320) is provided so as to seal the quantum circuit region (see figure in claim 1: this limitation is a functional limitation/purpose).
Regarding independent claim 10, Elsherbini et al. teaches a method of manufacturing a quantum device (300, Fig. 3), the method comprising:
providing a shield part (320) so as to surround a quantum circuit region of an interposer (314) and a quantum chip (304); and
arranging the quantum chip (304) on the interposer (314) via the shield part (320).

Allowable Subject Matter
10.	Claim 6, 7, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 recites “…. the shield part includes a wave-shaped side part provided along an outer periphery of the quantum chip”.
Claim 7 recites “….the shield part includes a corner part having a round shape or a chamfered shape, or having a width larger than that of a side part provided along an outer periphery of the quantum chip”.
Claim 9 recites “….further comprising:
a sample table including a recessed part in which the quantum chip is arranged; and
an adhesive provided in a space region between the recessed part of the sample table and the quantum chip.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819